          Case 2:17-cv-03557-JAT Document 55 Filed 05/17/19 Page 1 of 3



 1   Mark Brnovich
     Attorney General
 2
     Michael K. Goodwin, Bar # 014446
 3   Assistant Attorney General
     2005 N. Central Avenue
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-7674
 5   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
 6
     Attorneys for Defendant
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
     Hector Villa,
11                                              Case No. CV17-03557-PHX-JAT
                     Plaintiff,
12   v.                                         STATE’S MOTION IN LIMINE NO. 4
                                                RE: OTHER CASES AND
13   State of Arizona,                          INVESTIGATIONS

14                   Defendant.
15
16           Defendant State of Arizona hereby moves to exclude all evidence of other cases
17   and investigations involving allegations of discrimination harassment at the Arizona
18   Department of Corrections (ADC). Such evidence is irrelevant and also inadmissible
19   under FRE 403.
20           This is a Title VII action in which the Plaintiff claims he was subjected to
21   discriminatory harassment. He also challenges the adequacy of ADC’s investigation of
22   his harassment complaints.        During discovery, Plaintiff asked for and obtained
23   information concerning other investigations of discrimination at ASPC-Lewis.        In
24   addition, though representation of other ADC employees in recent years, Plaintiff’s
25   counsel has acquired knowledge of other discrimination cases and investigations at
26   ADC. It is anticipated that Plaintiff’s counsel may attempt to question ADC witnesses
27   about other cases or investigations.
28
       Case 2:17-cv-03557-JAT Document 55 Filed 05/17/19 Page 2 of 3



 1          Evidence concerning other cases and investigations should be excluded. The
 2   parties should focus their efforts on present evidence regarding the harassment
 3   allegations and investigation in this case. They should be permitted to offer evidence
 4   concerning how other cases have been handled in a general sense to explain how
 5   discrimination complaints are addressed. But the parties should not be permitted to
 6   inquire into or present evidence about other specific cases except for impeachment
 7   purposes.
 8          Evidence of other cases is irrelevant.          Any conceivable relevance is far
 9   outweighed by the dangers of unfair prejudice, confusing the issues, misleading the jury,
10   and wasting times. The presentation of evidence regarding other cases could turn into a
11   series of mini-trials and create a risk of the jury basing its verdict on a case other than the
12   one at hand. The evidence of other cases and investigations is thus inadmissible under
13   FRE 403. All evidence and argument regarding cases and investigations other than the
14   investigations of Plaintiff’s complaints against Deem should be excluded.
15
16          RESPECTFULLY SUBMITTED this 17th day of May, 2019.
17                                               Mark Brnovich
                                                 Attorney General
18
19                                               /s/ Michael K. Goodwin
20                                               Michael K. Goodwin
                                                 Assistant Attorney General
21                                               Attorneys for the State Defendants

22
23
24   I certify that I electronically
     transmitted the attached document
25   to the Clerk’s Office using the
     CM/ECF System for filing and
26   transmittal of a Notice of Electronic
     Filing to the following CM/ECF
27   registrant, this 17th day of May,
     2019, to:
28


                                                2
       Case 2:17-cv-03557-JAT Document 55 Filed 05/17/19 Page 3 of 3



 1   Stephen Montoya
     Montoya, Lucero & Pastor, P.A.
 2   3200 North Central Avenue, Suite 2550
     Phoenix, AZ 85012
 3   stephen@montoyalawgroup.com
     Attorney for Defendant
 4
 5   /s/ Deb Czajkowski
     #7909826
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             3
